Fourth Court of Appeals
                                San Antonio, Texas
                                      October 5, 2018

                                   No. 04-18-00539-CV

                    Ex PARTE Roberto Pasquale-Gualtieri PETITTO,

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 17655A
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
     The appellant’s motion for extension of time to file brief is hereby DENIED WITHOUT
PREJUDICE. Appellant’s brief is currently due October 22, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court